DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Obereiner et al. (US 2008/0162784) in view of Benisty (US 2018/0321987).
In regards to claim 1, Obereiner teaches a storage system comprising:
a storage area (memory 208, figure 2); and
a controller (security processor 206, figure 2) configured to:
receive a request to access the storage area (“At 920, a host processor can generate a command. The command can be a read, write, program, or erase, for example. The command can be associated with a memory location in a particular partition in the memory, where the read, write, program, or erase operation is desired to be performed. At 930, the command can be monitored by a host memory I/F in a security processor, for example.”, paragraph 0064);
determine whether the request is from the authorized host or from an unauthorized host (“At 950, a determination can be made as to whether authentication has been given for the command to access the memory location in the memory partition, as specified with regard to the command. For example, the host memory I/F can analyze the command, and authentication information associated with the requesting entity, to determine whether proper authentication exists, and thus, whether access rights have been granted, with regard to the 
in response to determining that the request is from the authorized host, grant the request (“If proper authentication has been given to obtain access rights to the partition, then, at 980, the operation (e.g., read, write, program, or erase) associated with the command can be performed (assuming that the command was a valid command--see FIG. 8 and the discussion related thereto, supra).”, paragraph 0064); and
in response to determining that the request is from an unauthorized host, deny the request (“If proper authentication for access rights to the partition has not been given, then, at 960, the host memory I/F can prevent the operation associated with the command from executing.”, paragraph 0064).
Obereiner fails to teach that the storage area is configured to store a data structure comprising a submission queue and a completion queue dedicated for use by an authorized host.  Benisty teaches teach that the storage area is configured to store a data structure comprising a submission queue and a completion queue dedicated for use by an authorized host (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory.”, paragraph 0015) “thereby avoiding one read from the memory device controller to the host device” (paragraph 0015).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Obereiner with Benisty such that the storage area is configured to store a data structure comprising a submission queue and a completion queue dedicated for use by id.).
In regards to claim 2, Benisty further teaches that the storage area comprises a controller memory buffer in the controller (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory.”, paragraph 0015).
In regards to claim 5, Benisty further teaches that the request is a direct access request comprising a physical address of the storage area (“As discussed below, the commands may include logical and/or physical addresses.”, paragraph 0027).
In regards to claim 6, Benisty further teaches that the request is an indirect access request comprising a pointer to the storage area (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 7, Obereiner further teaches determining whether the request is from the authorized host or from an unauthorized host comprises comparing an identifier of a host sending the request with an identifier of the storage area (“Upon receipt of credential information from an entity, authentication component 430 can consult with stored credential information (e.g., in associated ROM 214, RAM 216, and/or memory component 208), and, upon identifying a correspondence between the supplied credential information and the stored credential information, can grant and/or indicate to access component 420 the appropriate access that should be accorded to the requesting entity.”, paragraph 0052).
In regards to claim 8, Benisty further teaches that the data structure further comprises one or more of the following: a physical region page (PRP) list, a scatter/gather list (SGL) segment, and a data buffer (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 9, Obereiner further teaches that the storage system is configured to be integrated in the authorized host (See figure 11).
In regards to claim 10, Obereiner further teaches that the storage system is configured to be removably connected with the authorized host (“The host processor 202 can be associated with memory module 204, which can include a security processor 206 that can facilitate performing secure operations with regard to data and memory 208.”, paragraph 0028).
In regards to claim 11, Obereiner teaches a method for secure host access to a controller memory buffer in a storage system, the method comprising:
performing the following in a storage system comprising a controller (security processor 206, figure 2):
receiving a request to access the memory (“At 920, a host processor can generate a command. The command can be a read, write, program, or erase, for example. The command can be associated with a memory location in a particular partition in the memory, where the read, write, program, or erase operation is desired to be performed. At 930, the command can be monitored by a host memory I/F in a security processor, for example.”, paragraph 0064);
determining whether the request is from the authorized host (“At 950, a determination can be made as to whether authentication has been given for the command to access the memory location in the memory partition, as specified with regard to the command. For example, the host memory I/F can analyze the command, and authentication information associated with the requesting entity, to determine whether proper authentication exists, and thus, whether access rights have been granted, with regard to the memory partition to which the command is intending to execute.”, paragraph 0064); and
in response to determining that the request is from the authorized host, providing access to the memory (“If proper authentication has been given to obtain access rights to the partition, then, at 980, the operation (e.g., read, write, program, or erase) associated with the command can be performed (assuming that the command was a valid command--see FIG. 8 and the discussion related thereto, supra).”, paragraph 0064).
Obereiner fails to teach that the controller includes a controller memory buffer, wherein the controller memory buffer stores a data structure comprising a submission queue and a completion queue dedicated for use by an authorized host.  Benisty teaches that the controller includes a controller memory buffer, wherein the controller memory buffer stores a data structure comprising a submission queue and a completion queue dedicated for use by an authorized host (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory.”, paragraph 0015) “thereby avoiding one read from the memory device controller to the host device” (paragraph 0015).  It would have been id.).
In regards to claim 12, Benisty further teaches that the request is a direct access request comprising a physical address of the controller memory buffer (“As discussed below, the commands may include logical and/or physical addresses.”, paragraph 0027).
In regards to claim 13, Benisty further teaches that the request is an indirect access request comprising a pointer to the controller memory buffer (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 14, Obereiner further teaches that determining whether the request is from the authorized host comprises comparing an identifier of a host sending the request with an identifier of the controller memory buffer (“Upon receipt of credential information from an entity, authentication component 430 can consult with stored credential information (e.g., in associated ROM 214, RAM 216, and/or memory component 208), and, upon identifying a correspondence between the supplied credential information and the stored credential information, can grant and/or indicate to 
In regards to claim 15, Benisty further teaches that the data structure further comprises one or more of the following: a physical region page (PRP) list, a scatter/gather list (SGL) segment, and a data buffer (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 16, Obereiner teaches a storage system comprising:
a storage area configured to store a data structure (memory 208, figure 2);
means for receiving a request to access the data structure (“At 920, a host processor can generate a command. The command can be a read, write, program, or erase, for example. The command can be associated with a memory location in a particular partition in the memory, where the read, write, program, or erase operation is desired to be performed. At 930, the command can be monitored by a host memory I/F in a security processor, for example.”, paragraph 0064);
means for determining whether the request is from the authorized host (“At 950, a determination can be made as to whether authentication has been given for the command to access the memory location in the memory partition, as specified with regard to the command. For example, the host memory I/F can analyze the command, and authentication information associated with the requesting entity, to determine whether proper authentication exists, and thus, whether access rights have been 
means for providing, in response to determining that the request is from the authorized host, providing access to the data structure (“If proper authentication has been given to obtain access rights to the partition, then, at 980, the operation (e.g., read, write, program, or erase) associated with the command can be performed (assuming that the command was a valid command--see FIG. 8 and the discussion related thereto, supra).”, paragraph 0064).
Obereiner fails to teach that the data structure comprises a submission queue and a completion queue dedicated for use by an authorized host.  Benisty teaches that the data structure comprises a submission queue and a completion queue dedicated for use by an authorized host (“For example, the Controller Memory Buffer (CMB) enables the host device to place the submission queues and completion queues in controller memory.”, paragraph 0015) “thereby avoiding one read from the memory device controller to the host device” (paragraph 0015).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Obereiner with Benisty such that the data structure comprises a submission queue and a completion queue dedicated for use by an authorized host “thereby avoiding one read from the memory device controller to the host device” (id.).
In regards to claim 17, Benisty further teaches that the request is a direct access request comprising a physical address of the storage area (“As discussed below, the commands may include logical and/or physical addresses.”, paragraph 0027).
In regards to claim 18, Benisty further teaches that the request is an indirect access request comprising a pointer to the storage area (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 19, Benisty further teaches that the data structure further comprises one or more of the following: a physical region page (PRP) list, a scatter/gather list (SGL) segment, and a data buffer (“In NVMe, the read command includes a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory.”, paragraph 0021).
In regards to claim 20, Obereiner further teaches that the storage system is configured to be integrated in the authorized host (See figure 11).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Obereiner et al. (US 2008/0162784) in view of Benisty (US 2018/0321987) and Bates (“Important new NVMe features for optimizing the data pipeline”).
In regards to claim 3, Obereiner in view of Benisty teaches claim 1.  Obereiner in view of Benisty fails to teach that the storage area comprises a persistent memory region in non-volatile memory of the storage system.  Bates teaches that the storage area comprises a persistent memory region in non-volatile memory of the storage system (“PMRs add persistent to CMBs.”, slide 11) in order to enable new NVMe features.  It would have been obvious to one of ordinary skill in the art before the 
In regards to claim 4, Benisty further teaches that the non-volatile memory comprises a three-dimensional memory (“The non-volatile memory elements or cells may be any suitable non-volatile memory cells, including NAND flash memory cells and/or NOR flash memory cells in a two dimensional and/or three dimensional configuration.”, paragraph 0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Margetts (US 2018/0260145) teaches a controller memory buffer with submission and completion queues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        18 January 2022